Citation Nr: 0016788	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  97-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen the issue of service connection for a bilateral knee 
disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
San Juan Puerto Rico Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for a bilateral knee 
disability and denied service connection for a psychiatric 
condition.


FINDINGS OF FACT

1.  No medical evidence has been submitted to show that the 
veteran is suffering from a psychiatric disorder, which began 
during active duty or is otherwise etiologically related to 
service.

2.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a psychiatric disorder is 
plausible.

3.  In December 1994 the RO notified the veteran that it was 
denying his claim for service connection for a bilateral knee 
disorder.  The veteran did not appeal within one year of 
being notified.

4.  The additional evidence submitted since December 1994 
includes records from a December 1997 Social Security 
examination, which show continued complaints of knee pain.

5.  This information has not previously been considered and 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a bilateral knee disability.

6.  The additional evidence when considered with the previous 
evidence does not show that the veteran currently has a knee 
disability, apart from subjective complaints of joint pain 
assessed as "arthralgia."

7.  The veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a knee disorder is 
plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The December 1994 RO determination, which denied 
entitlement to service connection for a bilateral knee 
disorder is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1103 (1999).

3.  Evidence accumulated since the December 1994 RO 
determination is new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

4.  The reopened claim of entitlement to service connection 
for a bilateral knee disorder not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background, Principles of Well-Groundedness

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Factual Background for Psychiatric Claim

The January 1986 entrance examination revealed normal 
psychiatric findings.  An undated emergency care record in 
the service medical records noted that the veteran was seen 
with complaints of being nervous, altered, and started to 
breathe fast and feel lightheaded.  He was assessed with 
hyperventilation syndrome.  He was also seen in acute medical 
care in October 1986 for hyperventilation syndrome of three 
days duration after doing physical training.  He was noted to 
appear nervous, although no problem was noted at the time.  
In March 1987, he was brought to emergency care in an 
actively combative state for treatment of a lacerated  scalp.  
He was noted to have been drinking alcoholic beverages and 
had to be restrained in order to treat, as he remained 
combative during the entire procedure.  A September 1987 
document indicated that he received treatment in the Army's 
Alcohol and Drug Abuse Prevention Program.  A March 1989 
mental status evaluation revealed a fully normal examination, 
including behavior, alertness, orientation, affect, thought 
content and memory.  His separation examination of the same 
month also revealed normal psychiatric findings.

The report from a March 1993 VA examination included a 
cursory psychiatric and personality assessment of the veteran 
being alert, cooperative and oriented.  

VA treatment records, requested from the year 1989 through 
1996 reveal that the veteran first began treating for 
psychiatric symptoms some time in 1993.  An undated treatment 
record, which referred to another record dated in October 
1993, revealed complaints of auditory hallucinations, fears 
of persecution and anxiety.  A November 1993 treatment record 
likewise gave a history of auditory hallucinations, fears of 
persecution and anxiety, but on further evaluation of the 
veteran, the diagnoses included substance abuse disorder with 
cocaine abuse and alcohol abuse.  

From November 1993 to December 1993, the veteran entered 
inpatient treatment for symptoms such as paranoid delusional 
thinking, anxiety, restlessness, insomnia and auditory 
hallucinations.  The toxicology was noted to be positive for 
cannabis.  He was started on Chlorpromazine and referred to 
another ward.  At the beginning of December 1993, he 
complained of hearing voices relentlessly asking him 
questions about his sexual preferences and was noted to be 
restless and confused at the time.  His clinical picture was 
said to resemble schizophrenia and his dosage of 
Chlorpromazine was upped to reduce psychotic symptomatology.  
In Mid December 1993, the veteran was irregularly discharged 
because he violated hospital rules by drinking during a 
hospital-sponsored recreational activity.  His condition was 
described as in full contact with reality, non delusional, 
with no hallucinations, fair memory and concentration and 
with superficial insight and judgment at the time of 
discharge.  The diagnoses rendered in December 1993 included 
Axis I, paranoid disorder, cannabis abuse, alcohol abuse, 
tobacco abuse; and Axis II, antisocial traits.  

VA treatment records reveal ongoing treatment for psychiatric 
problems and substance abuse problems from January 1994 
through 1996.  The substances described as being abused in 
the records during this time included alcohol, cannabis and 
cocaine.  None of the treatment records from this time period 
related any psychiatric pathology to service.  In August 
1994, the veteran was diagnosed with schizophrenia, paranoid 
type, although he acknowledged recent use of marijuana and 
alcohol abuse.  In April 1995, the Axis I diagnosis was rule 
out schizophrenia, paranoid type.  However, a July 1995 
treatment record specifically diagnosed a paranoid delusional 
disorder, as secondary to substance abuse (cannabis, and 
cocaine.)  This link between psychiatric pathology and drug 
abuse was reinforced by another July 1995 treatment record 
that diagnosed paranoid delusional disorder secondary to 
cocaine and cannabis dependence.  In September 1995, he was 
treated for alcohol withdrawal symptoms and other diagnoses 
included cannabis abuse and schizophrenia, paranoid type.  

In a September 1996 VA examination, the veteran was 
interviewed in person, and his medical records were reviewed.  
The records reviewed showed that his first psychiatric 
admission was in 1993 with diagnoses that included paranoid 
disorder, cannabis abuse, alcohol abuse, tobacco abuse; and 
Axis II, antisocial traits.  The rest of the records review 
noted repeated treatments for problems related to substance 
abuse.  A history of his having used marijuana since age 14 
was given, and he admitted using LSD in the service.  He also 
gave a history of having been arrested by military policemen 
in the service for having a firearm and also for being 
intoxicated.  On interview, he complained that with or 
without drugs, he still feels persecuted.  He was noted to 
make some vague and evasive comments when asked certain 
questions.  He hinted at having gotten away with certain 
criminal offenses, such as homicide.  He was also evasive 
about his drug use.  He was observed to be quite hyperactive, 
verborrheic and rather inappropriate in his behavior.  He 
would laugh or smile openly when asked about not being caught 
by the police, suggesting that he had done certain illicit 
things but had not been caught.  He was evasive about his 
drug use, and then stated that he was being followed 
everywhere, including while riding the bus.  He felt that he 
was being followed by Federal or State authorities.  He also 
associated conversations that he overhears to be about him.  
He was not hallucinating and did not describe any kind of 
hallucinatory experiences.  He denied being suicidal.  His 
affect was markedly inappropriate, his mood was hyperactive 
and restless.  He was oriented as to person, place and time.  
Memory was preserved and so was intellectual function.  
Judgment was fair and insight was very poor.  A toxicology 
test was ordered, as were his service medical records and a 
psychological examination prior to rendering a final 
diagnosis.  His urine test was negative and his service 
records and an October 1996 psychological test report were 
reviewed.  The final diagnosis rendered pursuant to review of 
the above mentioned items included Axis I, Substance Abuse 
Disorder, mixed in partial remission, as he acknowledged 
alcohol intake, delusional disorder, paranoid and Axis II, 
Personality Disorder Not Otherwise Specified, with strong 
anti social and some schizotypal features.  

The October 1996 psychological evaluation that was reviewed 
prior to the above mentioned final diagnosis, included a 
battery of tests, plus an interview.  A long standing history 
of substance abuse was noted.  Findings similar to those of 
the September 1996 interview were noted concerning his odd 
and somewhat inconsistent behavior, along with his claims 
that he believed someone, such as the FBI was persecuting him 
and that he actually takes steps to evade this.  Results from 
testing suggested a number of diagnostic possibilities, 
including paranoid schizophrenia, and delusional disorder.  
He was also felt to have some schizotypal and antisocial 
personality traits.

The veteran continued VA treatment for psychiatric pathology 
and substance abuse problems through 1997.  In August 1997 he 
requested hospitalization claiming to have used cocaine a few 
weeks ago and marijuana a few days ago, and had symptoms that 
included fearing persecution from the "Mafia."  He was 
assessed not to be psychotic and was diagnosed with substance 
use disorder (SUD.)  Another August 1997 treatment record 
diagnosed SUD, rule out cannabis/cocaine induced psychosis or 
delusions.  

The report from a January 1998 psychological evaluation for 
Social Security found the veteran's condition to be 
consistent with the criteria for schizophrenic, paranoid and 
other psychotic disorders.  However this examination included 
no opinion as to etiology.  
 

Analysis

As stated above the Board must first determine whether the 
veteran's claim alleging entitlement to service connection 
for a psychiatric disorder is well grounded.

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (1999).  There are some disabilities, 
including psychoses, where service connection may be presumed 
if the disorder is manifested to a degree of 10 percent 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  In addition, service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999). 

No compensation shall be paid, however, if the claimed 
disability is the result of the claimant's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. See, 38 
U.S.C.A. § 1110 (West 1991); and 38 C.F.R. §§ 3.301(a) 
(1999).  While the isolated and infrequent use of drugs by 
itself will not be considered willful misconduct, the 
progressive and frequent use of drugs to the point of 
addiction, as well as their use to enjoy or experience their 
effects, will be considered willful misconduct.  See, 38 
C.F.R. § 3.301(c)(3) (1999). Additionally, mere congenital or 
developmental defects, refractive error of the eye, 
personality disorder and mental deficiencies are not diseases 
or injuries in the meaning of the applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 
(1999).

Upon review of the evidence, the Board finds that the 
veteran's claim for service connection for a psychiatric 
disorder is not well grounded.  There is no record of a 
psychiatric disorder in service, only two episodes of 
"nervousness" described in treatment records for 
hyperventilation.  

There is also evidence that the veteran had alcohol related 
problems in service and continued to have problems with 
substance abuse, including alcohol, after service.  The 
record also does not contain any medical opinion relating any 
psychiatric disorder to service itself, although there is 
competent medical evidence linking a diagnosed paranoid 
delusional disorder, as secondary to substance abuse 
(cannabis, and cocaine.)  However, the Board notes that this 
claim was filed in February 1996 and for claims filed after 
October 31, 1990, no compensation is warranted for any 
disability that is the result of his abuse of alcohol or 
drugs.  See, 38 U.S.C.A. § 1110 (West 1991); and 38 C.F.R. §§ 
3.301(a) (1999).  

Likewise, the veteran's diagnosed personality disorder is not 
a disability for compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9 (1999).

The only evidence of a relationship between the veteran's 
psychiatric symptoms and his period of active service are the 
veteran's own statements.  However, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to establish the etiology of this condition.  
See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494-495.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an in-service 
injury or treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  Thus, the second requirement for well groundedness 
under Caluza, supra, requiring incurrence or aggravation of a 
disease or injury in service shown in either competent lay or 
medical evidence, has not been met.  Nor has the third 
requirement been met, as the record lacks competent medical 
evidence showing a nexus between any current psychiatric 
disorder and service. 

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a 
psychiatric disorder, as imposed by 38 U.S.C.A. § 5107(a).  
The claim, therefore, must be denied.  And since the veteran 
has failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.

New and Material Evidence to Reopen a Claim for Service 
Connection for Knees

Background, Principles of New and Material Evidence

In December 1994, the RO denied service connection for a 
bilateral knee condition.  Notification was sent on December 
23, 1994.  The veteran did not appeal this decision within 
one year of this letter and the decision became final.  
38 C.F.R. §§ 3.104, 20.302 (1994).

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993). The Court has reviewed 
and upheld the standards regarding the issue of finality.  
Reyes v. Brown, 7 Vet. App. 113 (1994).

The Board notes previous governing case law required, in 
order to reopen a finally denied claim, that there be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence, both old and new, would change 
the prior outcome.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991). However, a decision by the U.S. Court of Appeals for 
the Federal Circuit invalidated this standard on the grounds 
that it could impose a higher burden on a veteran than 
imposed by 38 C.F.R. § 3.156.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Subsequently, the Court has held that with regard to 
petitions to reopen previously and finally disallowed claims, 
VA must conduct a three-part analysis, first, whether 
evidence submitted is "new and material" under 38 C.F.R. § 
3.156(a), second, if it finds the evidence is "new and 
material" immediately upon reopening it must determine 
whether the claim is well grounded, based upon all of the 
evidence, presuming its credibility, and third, if the claim 
is well grounded to proceed to the merits, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
had been fulfilled.  Elkins v. West, No. 97-1534 (U.S. Vet. 
App. Feb. 17, 1999) (en banc); see also Winters v. West, No. 
97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

Factual Background

Evidence previously before the RO includes service medical 
records.  The January 1986 entrance examination revealed 
normal lower extremities apart from a mild genu varum.  Genu 
varum is essentially bowleggedness, according to Stedman's 
Medical Dictionary, 26th ed., 1995, at 715.  Service medical 
records reveal that the veteran was treated on an unknown 
date for complaints of pain in the left knee for greater than 
one year and noted pain that morning exacerbated by stepping 
in a hole.  The physical examination revealed normal left 
knee findings, and he was returned to full duty.  In June 
1986, he was treated for right knee pain, times one day, with 
findings that the right knee was red and swollen.  There was 
also tenderness over quadriceps and patella, plus mild edema 
and warmth noted.  It was uncertain how the right knee was 
injured, but the veteran indicated that he was running the 
previous night.  The impression was mild knee strain.  
Service medical records reveal no subsequent problems with 
either knee, and the separation examination of March 1989 
noted normal findings on examination of the lower 
extremities.  

Also previously before the RO is the report from a February 
1993 VA examination, which noted the veteran to complain of 
knee pains while standing and walking, with a diagnosis of 
knee injury by history.  X-rays were requested and their 
findings regarding both knee joints showed no evidence of 
significant bony or articular abnormalities demonstrated.

Evidence submitted after December 1994 includes a September 
1995 physical examination conducted at a VA facility which 
noted that the veteran denied joint pain, swelling, 
tenderness and stiffness.  An examination of the extremities 
revealed no findings of tenderness, joint swelling, stiffness 
or edema.  A full range of motion was noted.   Also of record 
are findings from Social Security examination of December 
1997, which noted subjective complaints of right knee pain 
and swelling said to persist since service, when he was made 
to perform exercises.  On physical examination of his joints, 
he was noted to have no joint swelling, no deformities or 
loss of motion.  X rays taken in December 1997 of the right 
knee yielded normal findings.  The diagnoses rendered 
included arthralgias.  

Analysis

The Board finds that the medical evidence, namely the above 
evidence from the Social Security examinations, is "new" as 
it was not available for review in December 1994, and that it 
is "material" since it bears directly on matters which were 
the bases of the prior denial of service connection.  The 
Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the medical records from 
December 1997 showing ongoing complaints of knee problems 
added to the record are "new and material" to the veteran's 
claim, the claim is reopened.  See 38 C.F.R. § 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  The legal 
principles regarding well-groundedness have been discussed in 
the above section, which addressed the claim for service 
connection for a psychiatric disorder.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

Upon review of the evidence both old and new, the Board finds 
that the competent medical evidence does not serve to well 
ground a claim for a bilateral knee disorder.  Although there 
were subjective complaints of knee problems, the medical 
evidence revealed no objective findings of a knee disorder.  
There were no findings of tenderness, joint swelling, 
stiffness or edema reported in the most recent records, the 
December 1997 Social Security examination.  Nor has the 
record at any time revealed any X-ray or other objective 
evidence of knee abnormalities after June 1986.  The only 
problem diagnosed in December 1997 was "arthralgia," which 
is defined as pain in a joint, not inflammatory in character.  
See Stedman's Medical Dictionary, 26th ed., 1995, at 149.  
Pain alone, without a diagnosed or underlying malady or 
condition does not in and of itself constitute a disability 
for which service connection can be granted.  Sanchez-Benitez 
v. West 13 Vet. App. 282, 285 (1999).  

As previously pointed out, all three prongs of Caluza, supra, 
must be satisfied in order for a well-grounded claim to 
exist.  Thus, the first requirement for well groundedness 
under Caluza, supra, requiring a medical diagnosis of a 
current disability, has not been met.  For the purpose of 
determining whether a claim is well grounded, the credibility 
of the evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  Nevertheless, 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" is required.  Grottveit at 
93.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to an in-service 
injury or treatment.  See Espiritu v. Derwinski, 2 Vet. App. 
494, 494 (1992).

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a 
bilateral knee disorder, as imposed by 38 U.S.C.A. § 5107(a).  
The claim, therefore, must be denied.  And since the veteran 
has failed to present a  well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the statement of the case.  The 
discussion above informs the appellant of the types of 
evidence lacking, and which he should submit for a well 
grounded claim.  Unlike the situation in Robinette, the 
appellant has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
might make the claim well grounded.






ORDER

New and material evidence having been submitted to reopen the 
claim for entitlement to service connection for a bilateral 
knee disability, the claim is reopened.

The veteran's claims for entitlement to service connection 
for a bilateral knee disability and acquired psychiatric 
disorder are denied as not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

